PORTLAND GENERAL ELECTRIC COMPANY

SENIOR OFFICERS' LIFE INSURANCE BENEFIT PLAN

 

 

 

 

 

 

 

Effective as of March 12, 2003

 

 

TABLE OF CONTENTS

Page

ARTICLE I PURPOSE

*



1.1 Purpose

*



1.2 Effective Date

*



ARTICLE II DEFINITIONS

*



2.1 Administrative Committee

*



2.2 Board

*



2.3 Cash Value

*



2.4 Cause

*



2.5 Change in Control

*



2.6 Company

*



2.7 Compensation Committee

*



2.8 Date of Participation

*



2.9 Direct Subsidiary

*



2.10 Indirect Subsidiary

*



2.11 Insurer

*



2.12 Involuntary Termination

*



2.13 Merger Agreement

*



2.14 Net Single Premium

*



2.15 Participant

*



2.16 Participant's Share

*



2.17 Participating Employer

*



2.18 Participating Employer's Share of Premium

*



2.19 Plan

*



2.20 Policy

*



2.21 Retirement

*



2.22 Senior Officer

*



ARTICLE III PARTICIPATION

*



3.1 Eligibility

*



3.2 Election to Participate

*



ARTICLE IV POLICY TITLE AND OWNERSHIP

*



4.1 Policy Title

*



4.2 Participating Employer's Security Interest

*



ARTICLE V PREMIUM PAYMENT

*



5.1 Participating Employer's Premium Payment

*



5.2 Payment of the Participant's Share

*



ARTICLE VI PARTICIPATING EMPLOYER'S INTEREST IN THE POLICY

*



6.1 Collateral Assignment

*



6.2 Limitations

*



ARTICLE VII PARTICIPANT'S INTEREST IN THE POLICY

*



7.1 Upon Surrender or Cancellation

*



7.2 Upon Death

*



7.3 Ownership of Cash Surrender Value

*



ARTICLE VIII PLAN BENEFITS

*



8.1 Upon Termination of Participation in the Plan

*



8.2 Upon Transfer to a Non-Participating Employer

*



8.3 Upon Termination of Employment

*



8.4 Upon a Change in Control

*



8.5 Upon Retirement

*



8.6 Timely Transfer of Ownership

*



ARTICLE IX DURATION OF THE PLAN

*



9.1 Plan Continuation

*



9.2 Termination of Arrangement

*



ARTICLE X AMENDMENT AND TERMINATION OF PLAN

*



10.1 Amendment

*



10.2 Termination

*



ARTICLE XI INSURER NOT A PARTY TO PLAN

*



ARTICLE XII NAMED FIDUCIARY

*



12.1 Administrative Committee; Compensation Committee

*



12.2 Indemnity of Administrative Committee; Compensation Committee

*



12.3 Availability of Plan Documents

*



12.4 Cost of Plan Administration

*



ARTICLE XIII CLAIMS PROCEDURE

*



13.1 Claim

*



13.2 Denial of Claim

*



13.3 Review of Claim

*



13.4 Final Decision

*



ARTICLE XIV MISCELLANEOUS

*



14.1 Not a Contract of Employment

*



14.2 Liability for Benefits

*



14.3 Allocation of Asset

*



14.4 Protective Provisions

*



14.5 Transfer of Participant's Interest in the Policy

*



14.6 Terms

*



14.7 Governing Law

*



14.8 Validity

*



14.9 Notice

*



14.10 Successors

*



SCHEDULE I: Death Benefits Payable Under Plan

EXHIBIT A: Collateral Assignment

INDEX OF TERMS

 

TERM

PROVISION

PAGE

 

 

 

Administrative Committee

2.1

*

 

 

 

Board

2.2

*

 

 

 

Cash Value

2.3

*

Cause

2.4

*

Change in Control

2.5

*

Company

2.6

*

Compensation Committee

2.7

*

 

 

 

Date of Participation

2.7

*

Direct Subsidiary

2.9

*

 

 

 

Exchange Act

2.5-1

*

 

 

 

Indirect Subsidiary

2.10

*

Insurer

2.11

*

 

 

 

Named Fiduciary

12.1

*

Net Single Premium

2.14

*

 

 

 

Participant

2.15

*

Participant's Share

2.16

*

Participating Employer

2.17

*

Participating Employer's Share of Premium

2.18

*

PGE

2.5-1

*

Plan

2.19

*

Policy

2.20

*

 

 

 

Retirement

2.21

*

 

 

 

Senior Officer

2.22

*

 

 

PORTLAND GENERAL ELECTRIC COMPANY

SENIOR OFFICERS' LIFE INSURANCE BENEFIT PLAN

 

 

 



PURPOSE

Purpose

This Plan has been established to provide Senior Officers of Portland General
Corporation and Participating Companies with supplemental life insurance
protection for their families in the event of death under a split dollar life
insurance arrangement.



Effective Date



Prior to March 12, 2003, the Portland General Electric Company (the "Company")
was a participating employer in the Portland General Holdings, Inc. Senior
Officers' Life Insurance Benefit Plan ("PGH Plan"). The Company's liabilities
under the PGH Plan consisted solely of liabilities attributable to benefits
accrued during the time that participants in the PGH Plan were employed by and
reported on the payroll of the Company or World Trade Center Northwest
Corporation ("PGE Liabilities"). The Plan is hereby established by the Company
effective March 12, 2003, as a successor plan with respect to all of the PGE
Liabilities; on March 12, 2003, all of the PGE Liabilities as of the close of
business on March 11, 2003, were transferred to the Plan, so that the Company
had no remaining liability for the payment of any benefits under the PGH Plan,
and all of the PGE Liabilities became the obligation of the Company under the
Plan. Further, neither the Plan nor the Company assumes or has any liability for
the payment of any benefits owed by any other participating employers in the PGH
Plan, whether by reason of the Plan's establishment, its sponsorship by the
Company, the transfer of the PGE Liabilities to the Plan, or otherwise.



DEFINITIONS

Whenever used in this document, the following terms shall have the meanings set
forth in this Article unless a contrary or different meaning is expressly
provided:

Administrative Committee

"Administrative Committee" shall mean the persons designated by the Board to
administer the Plan.

Board

"Board" shall mean the Board of Directors of Portland General Electric Company.

Cash Value

"Cash Value" shall mean the Policy's cash value as that term is defined in the
Policy.

Cause

"Cause" shall have the meaning specified in any employment contract in effect
between the Participant and the Participating Employer; provided, that if no
such employment contract is in effect, or if such an employment contract is in
effect but does not define the term "Cause," then such term shall mean
termination of the Participant's employment by action of the Participating
Employer's Board of Directors because of the Participant's (i) conviction of a
felony (which, through lapse of time or otherwise, is not subject to appeal); or
(ii) willful refusal without proper legal cause to perform the Participant's
duties and responsibilities; or (iii) willfully engaging in conduct which the
Participant has or should have reason to know may be materially injurious to
PGC, PGE, or the Participating Employer.

Change in Control

"Change in Control" shall mean an occurrence in which:

Any "person," as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than Portland
General Electric Company ("PGE"), any trustee or other fiduciary holding
securities under an employee benefit plan of PGE, or any Employer owned,
directly or indirectly, by the stockholders of PGE in substantially the same
proportions as their ownership of stock of PGE), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing thirty percent (30%) or more of the
combined voting power of PGE's then outstanding voting securities;

During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by PGC's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the beginning of the period or whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority thereof.

Company

"Company" shall mean Portland General Electric Company, an Oregon corporation.

Compensation Committee

"Compensation Committee" shall mean the Compensation Committee of the Board.

 

 

 

Date of Participation

"Date of Participation" shall mean the earlier of the date on which the Policy
is issued or the date on which the Insurer agrees to bind coverage.

Direct Subsidiary

"Direct Subsidiary" shall mean any corporation of which a Participating Employer
owns at least eighty percent (80%) of the total combined voting power of all
classes of its stock entitled to vote.

Indirect Subsidiary

"Indirect Subsidiary" shall mean any corporation of which a Participating
Employer directly and constructively owns at least eighty percent (80%) of the
total combined voting power of all classes of its stock entitled to vote. In
determining the amount of stock of a corporation that is constructively owned by
a Participating Employer, stock owned, directly or constructively, by a
corporation shall be considered as being owned proportionately by its
shareholders according to such shareholders' share of voting power of all
classes of its stock entitled to vote.

Insurer

"Insurer" shall mean any insurance company issuing a life insurance policy under
this Plan.

Involuntary Termination

"Involuntary Termination" shall have the meaning specified in any employment
contract in effect between the Participant and the Participating Employer;
provided, that if no such employment contract is in effect, or if such an
employment contract is in effect but does not define the term "Involuntary
Termination," then such term shall mean termination of the Participant's
employment under any of the following circumstances:

Termination by the Participating Employer on any grounds whatsoever except (i)
for "Cause" as defined above, or (ii) upon Employee's death or permanent
disability; or

Termination by the Participant within sixty (60) days of and in connection with
or based upon any of the following:

An assignment to the Participant of duties and responsibilities inconsistent
with his position or inappropriate to a senior officer of the Participating
Employer;

A reduction in the Participant's annual base salary or a failure to continue the
Participant's participation in any compensation or employee benefit plan or
program in which the Participant was participating other than as a result of the
expiration of such plan or program or as part of a general program to reduce
employee benefits on a proportional basis relative to other employees of the
Participating Employer; or

A relocation of the Participant from Portland, Oregon without the Participant's
consent.

Merger Agreement

"Merger Agreement" shall mean the Amended and Restated Agreement and Plan of
Merger by and among Enron Corp., Portland General Corporation and Enron Oregon
Corp., dated as of July 20, 1996, as that Agreement may be amended or restated
from time to time.

Net Single Premium

"Net Single Premium" shall mean the amount calculated by an enrolled actuary
selected by the Administrative Committee required to obtain the level death
benefit promised in Table I calculated using the 1983 group annuity table male
rates and employing continuous functions.

Participant

"Participant" shall mean a Senior Officer who has been designated in writing as
a Participant by the Compensation Committee and has elected to participate in
the Plan.

 

Participant's Share

"Participant's Share" shall mean the aggregate portion of premiums contributed
by the Participant.

Participating Employer

"Participating Employer" shall mean the Company or any affiliated or subsidiary
company designated by the Board as a Participating Employer under the Plan, as
long as such designation has become effective and continues to be in effect. The
designation as a Participating Employer shall become effective only upon the
acceptance of such designation and the formal adoption of the Plan by a
Participating Employer. A Participating Employer may revoke its acceptance of
designation as a Participating Employer at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Participants and their beneficiaries of the Participating Employer.

Participating Employer's Share of Premium

"Participating Employer's Share of Premium" shall mean the aggregate amount of
insurance premium paid by the Participating Employer less the Participant's
Share.

Plan

"Plan" shall mean the Portland General Electric Company Senior Officers' Life
Insurance Benefit Plan, as may be amended from time to time.

Policy

"Policy" shall mean each life insurance policy which is issued by an insurer on
the life of the Participant.

Retirement

"Retirement" shall mean termination of employment with Portland General Electric
Company and any and all Direct or Indirect Subsidiaries or affiliates of
Portland General Electric Company at or after age sixty-five (65), or at or
after age fifty-five (55) and five (5) years of employment with Portland General
Electric Company and any and all Direct or Indirect Subsidiaries or affiliates
of Portland General Electric Company.

Senior Officer

"Senior Officer" shall mean the Chief Executive Officer, the President, Division
Presidents, all Senior Vice Presidents, all Vice Presidents, the Treasurer and
the Controller of the Participating Employer, all as elected or appointed by the
Board of Directors of the Participating Employer.

 



PARTICIPATION

Eligibility

Eligibility shall be limited to those employees of a Participating Employer who
have attained the position of Senior Officer on or before June 25, 1997.

Election to Participate

A Participant may elect to participate in the Plan by completing such documents
as may be prescribed by the Administrative Committee. An election made to
participate in the PGH Plan shall be treated as an election to participate in
the Plan.



POLICY TITLE AND OWNERSHIP

Policy Title

The Participant, or his transferee, shall be the owner of the Policy and may
exercise all ownership rights granted to the owner by the terms of the Policy,
except as herein provided. These shall include, but are not limited to, the
right to assign his interest in the Policy, the right to change the beneficiary
of that portion of the proceeds to which he is entitled under Article VII, and
the right to exercise settlement options.

 

Participating Employer's Security Interest

The only rights in and to the Policy granted to a Participating Employer shall
be limited to its security interest in the cash value of the Policy, as defined
in the collateral assignment attached as Exhibit A, and a portion of the death
benefit, as hereinafter provided under ARTICLE VI.



PREMIUM PAYMENT

Participating Employer's Premium Payment

Each premium on the Policy shall be paid by the Participating Employer as it
becomes due.

Payment of the Participant's Share

At the time of each premium payment by the Participating Employer, the
Participant shall pay to the Participating Employer an amount equal to the
economic benefit of said Policy enjoyed by the Participant. The economic benefit
shall be equal to the lesser of the Insurer's one-year term cost or the PS-58
rate.



PARTICIPATING EMPLOYER'S INTEREST IN THE POLICY

Collateral Assignment

Each Participant shall assign the Policy to the Participating Employer as
collateral, under the form of collateral assignment attached as Exhibit A or one
substantially similar thereto. The assignment gives the Participating Employer
the limited power to enforce its right to recover the Participating Employer's
Share of Premium on the Policy and/or a portion of the death benefit thereof.
Assignments of Policies made by participants under the PGH Plan shall continue
in effect under this Plan.

Limitations

The interest of the Participating Employer in and to the Policy shall be
specifically limited to the following rights in and to the cash value and a
portion of the death benefit:

the right to recover the Participating Employer's Share of Premium, in the event
the Policy is surrendered or canceled by the Participant, as provided in
paragraph 7.1;

the right to recover, upon the death of the Participant, all of the policy
proceeds, in excess of that portion of the policy proceeds payable to the
Participant's beneficiary or beneficiaries as provided in paragraph 7.2;

the right to recover the Participating Employer's Share of Premium, or to
receive ownership of the Policy, in the event of termination by the Participant
in the Plan, or in the event of termination of employment as provided in
paragraphs 8.1, 8.2 and 8.3.



PARTICIPANT'S INTEREST IN THE POLICY

Upon Surrender or Cancellation

Upon surrender or cancellation of the Policy, the Participating Employer shall
be entitled to receive a portion of the cash surrender value equal to the
Participating Employer's Share of Premium. The balance of the cash surrender
value, if any, shall belong to the Participant.

Upon Death

Upon the death of the Participant, the beneficiary or beneficiaries designated
by the Participant shall be entitled to receive that portion of the Policy
proceeds equal to the amount set forth in Schedule I of this Plan.

Ownership of Cash Surrender Value

Notwithstanding any other provision in the Plan to the contrary, the Participant
shall at all times own a portion of the cash surrender value of the Policy equal
to the Participant's Share to the extent said cash surrender value exceeds the
Participating Employer's Share of Premium.

7.4 Nonduplication of Benefits

The PGE Liabilities shall be payable under this Plan, but no benefits shall be
earned under this Plan which duplicate benefits earned under the PGH Plan.

 



PLAN BENEFITS

Upon Termination of Participation in the Plan

In the event the Participant terminates participation in the Plan prior to
leaving the employment of the Participating Employer, the Participant shall
execute any and all instruments that may be required to vest ownership of said
Policy in the Participating Employer. The Participating Employer shall purchase
from the Participant the Participant's interest in the cash surrender value set
forth in paragraph 7.3 above for an amount equal to the Participant's Share.
Thereafter, the Participant shall have no further interest in the Policy or this
Plan.

 

 

 

Upon Transfer to a Non-Participating Employer

In the event the Participant transfers employment to a Direct or Indirect
Subsidiary of Portland General Corporation that is an employer other than a
Participating Employer, the Participant may elect either to:

reimburse the Participating Employer an amount equal to the Participating
Employer's Share of Premium, upon receipt of which, the Participating Employer
shall release the collateral assignment and thereafter shall have no further
interest in the Policy, or

transfer his entire interest in the Policy to the Participating Employer by
executing any and all instruments that may be required to vest ownership of said
Policy in the Participating Employer. The Participating Employer shall purchase
from the Participant the Participant's interest in the cash surrender value set
forth in paragraph 7.3 above for an amount equal to the Participant's Share.
Thereafter, the Participant shall have no further interest in the Policy or this
Plan.

Upon Termination of Employment

In the event of termination of employment for Cause (as determined by the
Compensation Committee) with a Participating Employer before Retirement, the
Participant shall execute any and all instruments that may be required to vest
ownership of said Policy in the Participating Employer. The Participating
Employer shall purchase from the Participant the Participant's interest in the
cash surrender value set forth in paragraph 7.3 above for an amount equal to the
Participant's Share. Thereafter, the Participant shall have no further interest
in the Policy or this Plan.

In the event of termination of employment because of a reduction in force,
accepting a position of public service, or other reason not considered for Cause
with a Participating Employer before Retirement, the Participant may elect
either to:

reimburse the Participating Employer an amount equal to the Participating
Employer's Share of Premium, whereupon receipt of payment from the Participant,
the Participating Employer shall release the collateral assignment and
thereafter shall have no further interest in the Policy, or

execute any and all instruments that may be required to vest ownership of said
policy in the Participating Employers. The Participating Employer shall purchase
from the Participant the Participant's interest in the cash surrender value set
forth in paragraph 7.3 above for an amount equal to the Participant's Share.
Thereafter, the Participant shall have no further interest in the Policy or this
Plan.

In the event of termination of employment, occurring at least two (2) years from
the Effective Time, as defined in the Merger Agreement, the Participant shall be
deemed to have retired for purposes of this Plan and shall be eligible to make
the election specified in Section 8.5.

In the event of Involuntary Termination, occurring during the two-year period
beginning with the date the stockholders of PGC approve the Merger Agreement,
the Participant shall be entitled to the Change in Control benefit specified in
Section 8.4.

Upon a Change in Control

In the event of a Change in Control, within sixty (60) days of such Change in
Control, the Participating Employer shall:

determine to what extent the cash value exceeds the Net Single Premium and
recover the excess, if any; and

upon recovery of the excess, release the collateral assignment and thereafter
have no further interest in the Policy; and

pay to each Participant an amount equal to the excess, if any, of the Net Single
Premium over the cash value released to the Participant in 8.4-2 above.

Upon Retirement

In the event of termination of employment with Participating Employer at or
after Retirement, the Participant may elect either to:

reimburse the Participating Employer an amount equal to the Participating
Employer's Share of Premium, whereupon receipt of payment from the Participant,
the Participating Employer shall release the collateral assignment and
thereafter shall have no further interest in the Policy, or

continue as a Participant in the Plan with the Participating Employer continuing
to pay premiums and the Participant continuing to pay the Participant's Share
pursuant to ARTICLE V.

Timely Transfer of Ownership

When, under the terms of ARTICLE VIII, ownership of the Policy transfers from
the Participant to the Participating Employer, the Participant shall execute any
and all instruments that may be required to vest ownership of said Policy in the
Participating Employer within ninety (90) days following receipt of notice from
the Participating Employer.

 

 

 

 

 

 

 

 



DURATION OF THE PLAN

Plan Continuation

Subject to the provisions of ARTICLE VIII, this Plan shall continue with respect
to each Participant until such time as the Cash Value of the Policy on a
Participant is sufficient to permit:

the Participating Employer to recover the Participating Employer's Share of
Premium; and

the Participant to recover an amount equal to the federal and state income tax
he will incur as a result of termination of the split dollar arrangement; and

the death benefit to continue to the Participant's age ninety-five (95) with no
further premium outlay based upon then current interest assumptions.

Termination of Arrangement

When the standard required by paragraph 9.1 is achieved and upon the
Participating Employer receiving the Participating Employer's Share of Premium,
the split dollar arrangement with that Participant shall terminate. The
Participating Employer shall release the collateral assignment and thereafter,
shall have no further interest in the Policy.

 



AMENDMENT AND TERMINATION OF PLAN

Amendment

The Administrative Committee may amend the Plan from time to time as may be
necessary for administrative purposes and legal compliance, provided, however,
that no such amendment shall effect the benefit rights or levels of Participants
or beneficiaries in the Plan. Prior to achieving the standard required by
paragraph 9.1, the Compensation Committee may not amend, modify or revoke this
Plan in a manner that reduces the rights of the Participant under this Plan.

Termination

The Board of each Participating Employer may at any time, in its sole
discretion, terminate the Plan in whole or in part for that Participating
Employer, such that no future Participants will be allowed into the Plan.
However, no such termination or suspension shall adversely affect the benefits
of Participants which have accrued prior to such action, the benefits of any
Participant who has previously retired, the benefits of any Beneficiary of a
Participant who has previously died, or already accrued Plan liabilities between
Participating Employers.

 



INSURER NOT A PARTY TO PLAN

An Insurer shall be bound only by the provisions of and endorsements on the
Policy, and any payments made or action taken by an Insurer in accordance
therewith shall fully discharge it from all claims, suits and demands of all
persons whatsoever. Except as specifically provided by endorsement on the
Policy, it shall in no way be bound by the provisions of this Plan.

 



NAMED FIDUCIARY

Administrative Committee; Compensation Committee

The Administration Committee is hereby designated the "Named Fiduciary" until
removal by the Board. As Named Fiduciary, the Administrative Committee shall be
responsible for the management, control and administration of the Plan
established herein. The Administrative Committee may allocate to others certain
aspects of the management and operation responsibilities of the Plan, including
the employment of advisors and the delegation of any ministerial duties to
qualified individuals.

Indemnity of Administrative Committee; Compensation Committee

Each Participating Employer shall indemnify and hold harmless the Administrative
Committee and the Compensation Committee and their individual members against
any and all claims, loss, damage, expense or liability arising from any action
or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct.

Availability of Plan Documents

Each Participant shall receive a copy of this Plan, and the Administrative
Committee shall make available for inspection by any Participant a copy of the
rules and regulations used in administering the Plan.

Cost of Plan Administration

The Company shall bear all expenses of administration of this Plan. However, a
ratable portion of the expense shall be changed back to each Participating
Employer.

 

 

 

 

 

 

 



CLAIMS PROCEDURE

Claim

Claims for any benefits due under the Plan or upon surrender of the Policy shall
be made in writing by the Participating Employer, and the Participant or his
designated beneficiary or beneficiaries, as the case may be, to the Named
Fiduciary or his delegatee who shall respond in writing as soon as practicable.

Denial of Claim

In the event a claim is denied or disputed, the Named Fiduciary shall, within a
reasonable period of time after receipt of the claim, notify the Participating
Employer, and the Participant or his designated beneficiary or beneficiaries, as
the case may be, of such denial or dispute listing:

the reasons for the denial or dispute; with specific reference to the Plan
provisions upon which the denial or dispute is based;

a description of any additional material or information necessary and an
explanation of why it is necessary; and

an explanation of the Plan's claim review procedure.

Review of Claim

Within sixty (60) days of denial or notice of claim under the Plan, a claimant
may request that the claim be reviewed by the Named Fiduciary. The claim or
request shall be reviewed by the Named Fiduciary, who may, but shall not be
required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

Final Decision

The decision of the Administrative Committee on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.

 

 

 

 

 

 

 



MISCELLANEOUS

Not a Contract of Employment

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between a Participating Employer and a Participant, and
neither a Participant nor a Participant's beneficiary shall have any rights
against a Participating Employer except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Participating
Employer or to interfere with the right of the Participating Employer to
discipline or discharge him at any time.

Liability for Benefits

Except as otherwise provided in this paragraph, liability for the payment of a
Participant's benefit pursuant to this Plan shall be borne solely by the
Participating Employer that employs the Participant and reports the Participant
as being on its payroll during the accrual or increase of the Plan benefit, and
no liability for the payment of any Plan benefit shall be incurred by reason of
Plan sponsorship or participation except for the Plan benefits of a
Participating Employer's own employees. Provided, however, that each
Participating Employer, by accepting the Board's designation as a Participating
Employer under the Plan and formally adopting the Plan, agrees to assume
secondary liability for the payment of any benefit accrued or increased while a
Participant is employed and on the payroll of a Participating Employer that is a
Direct Subsidiary or Indirect Subsidiary of the Participating Employer at the
time such benefit is accrued or increased. Such liability shall survive any
revocation of designation as a Participating Employer with respect to any
liabilities accrued at the time of such revocation. Nothing in this paragraph
shall be interpreted as prohibiting any Participating Employer or any other
person from expressly agreeing to assumption of liability for a Plan
Participant's payment of any benefits under the Plan.

Allocation of Asset

The interests of each Participating Employer in and to the Policy as described
in paragraph 6.2 shall be allocated, if applicable, pro rata among those
Participating Employers who employed the Participant and reported the
Participant as being on its payroll during the accrual or increase of the cash
value. Such allocation of asset shall survive any revocation of designation as a
Participating Employer or termination of the Plan with respect to any asset
accrued at the time of such revocation or termination.

Protective Provisions

A Participant will cooperate with a Participating Employer by furnishing any and
all information requested by the Participating Employer, in order to facilitate
the payment of benefits hereunder, and by taking such physical examination as
the Participating Employer may deem necessary and taking such other action as
may be requested by the Participating Employer.

Transfer of Participant's Interest in the Policy

In the event a Participant shall transfer all of his interest in the Policy,
then all of a Participant's interest in the Policy shall be vested in his
transferee, who shall be substituted as a party hereunder, and a Participant
shall have no further interest in the Policy.

Terms

In this Plan document, unless the context clearly indicates the contrary, the
masculine gender will be deemed to include the feminine gender, and the singular
shall include the plural.

Governing Law

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Oregon, except as preempted by federal law.

Validity

In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

Notice

Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail to the Administrative Committee or to
the Secretary of Participating Employer. Notice to the Administrative Committee,
if mailed, shall be addressed to the principal executive offices of the
Participating Employer. Notice mailed to the Participant shall be at such
address as is given in the records of the Participating Employer. Notices shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.

Successors

The provisions of this Plan shall bind and inure to the benefit of the
Participating Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Participating Employer, and
successors of any such corporation or other business entity.

IN WITNESS WHEREOF, and pursuant to resolution of the board, the Company has
caused this instrument to be executed by its officers thereunto duly authorized,
as of this 19 day of March , 2003.

PORTLAND GENERAL ELECTRIC COMPANY

 

By: /s/Arleen N. Barnett

Arleen N. Barnett

Its: Vice President

SCHEDULE I

Death Benefits Payable Under Plan

 

 

 

 

 

Chief Executive Officer

$1,000,000

President

750,000

Senior Vice Presidents

750,000

Division Presidents

750,000

Other Officers

500,000

EXHIBIT A

Collateral Assignment

 

THIS ASSIGNMENT, made and entered into and effective this ____ day of
_____________, 19___, by the undersigned as owner (the "Owner") of that certain
Life Insurance Policy No. ______________ issued by ________________ ("Insurer")
and any supplementary contracts issued in connection therewith (said policy and
contracts being herein called the "Policy"), upon the life of _____________
("Insured"), to Portland General _____________, an Oregon corporation (the
"Assignee").

WITNESSETH:

WHEREAS, the Insured is a Senior Officer of the Assignee; and

WHEREAS, said Assignee desires to provide the Insured with supplemental life
insurance protection by contributing a portion of the annual premium due on the
Policy, as more specifically provided for in the split dollar arrangement set
forth in the Senior Officers' Life Insurance Benefit Plan (the "Plan"), a copy
of which is attached hereto, incorporated by reference and made a part hereof;
and

WHEREAS, in consideration of the Assignee agreeing to pay a portion of the
premiums, the Owner agrees to grant the Assignee an interest in the policy as
security for the recovery of the Assignee's premium outlay.

NOW THEREFORE, for value received, the undersigned hereby assigns, transfers and
sets over to the Assignee, its successors and assigns, the following specific
rights in the Policy, subject to the following terms and conditions:

1. This Assignment is made, and the Policy is to be held, as collateral security
for the premium payments made by Assignee, pursuant to the terms of the Plan.

2. The Assignee's interest in the Policy shall further be limited to:

(a) the right to recover the aggregate amount of insurance premium paid by the
Assignee less the aggregate portion contributed by the Participant (the
"Assignee's Share of Premium") in the event the Policy is surrendered or
canceled by the Owner as provided in Section 7.1 of the Plan,

(b) the right to recover, upon the death of the Participant, all proceeds in
excess of the death benefit promised in Schedule I of the Senior Officers' Life
Insurance Benefit Plan,

(c) the right to recover the Assignee's Share of Premium, the right to recover
the excess of cash value over the Net Single Premium, or the right to receive
ownership of the Policy in the event of termination of the split dollar
arrangement as provided in Article VIII of the Plan.

3. Except as specifically herein granted to the Assignee, the Owner shall retain
all incidents of ownership in the Policy, including, but not limited to, the
right to assign his interest in the Policy, the right to change the beneficiary
of that portion of the proceeds to which he is entitled under Article VI of the
Plan, and the right to exercise all settlement options permitted by the terms of
the Policy. Provided, however, that all rights retained by the Owner shall be
subject to the terms and conditions of the Plan.

4. The Assignee shall, upon request, forward the Policy to the Insurer, without
unreasonable delay, for endorsement of any designation of change of beneficiary,
any election of optional mode of settlement, or the exercise of any other right
reserved by the Owner hereunder.

5. The Insurer is hereby authorized to recognize the Assignee's claims to rights
hereunder without investigating the reason for any action taken by the Assignee,
the amount of its Share of Premium, the existence of any default therein, the
giving of any notice required herein, or the application to be made by the
Assignee of any amounts to be paid to the Assignee.

The signature of the Assignee shall be sufficient for the exercise of any rights
under the Policy assigned hereby to the Assignee, and the receipt of the
Assignee for any sums received by it shall be a full discharge and release
therefore to the Insurer.

6. The Insurer shall be fully protected in recognizing the requests made by the
Owner for surrender of the Policy with or without the consent of the Assignee,
and, upon such surrender, the Policy shall be terminated and shall be of no
further force or effect.

7. Upon the full payment to the Assignee of its Share of Premium, or in the
event of a Change in Control upon recovery of the excess of cash value over the
Net Single Premium the Assignee shall release the Collateral Assignment and
reassign to the Owner all specific rights included in this Collateral
Assignment.

IN WITNESS WHEREOF, the undersigned Owner has executed this Assignment the date
and year first above written.

 

 

 

 

Witness

 

Owner

